ORDER

PER CURIAM.
Justin McGee (“Defendant”) appeals from a judgment entered on a jury verdict convicting him of first-degree robbery. He was acquitted of the corresponding charge of armed criminal action. He argues that the trial court erred in “accepting the jury’s guilty verdict” because a conviction for first-degree robbery is inconsistent with an acquittal for armed criminal action arising out of the same facts. He maintains that the alleged error violated his rights to a fair trial, to due process of law, and to be free from double jeopardy. We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s point is without merit. We find no error and affirm.
A written opinion reciting the facts and restating the law would have no prece-dential value. Therefore, the parties have been furnished with a memorandum which sets forth the facts and reasons for our decision for their information only.
The judgment entered on the jury verdict is affirmed pursuant to Rule 30.25(b).